ALLOWANCE


PATENT BOARD DECISION

	The Patent appeal board affirmed in part the prior rejection in the case. Claims 1-3, and 11-20 were affirmed and claims 4-10 were reversed. Based on the decision, the following allowance hereby follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Butscher (Reg. No. 48326) on 07/13/2021.
The application has been amended as follows: 
1. (Currently amended) An accent lighting system that is configured to provide accented light onto a desired location, the accent lighting system comprising: 
an accent adapter assembly that couples to a light source, wherein the accent adapter assembly comprises an accenting plate that blocks portions of light that is emitted from the light source,
a sleeve that is configured to securely couple to the light source, wherein the sleeve includes a base that is configured to securely couple to the light source, and a mounting tube; 
an adjustment housing having first and second ends, wherein the first end is secured to the mounting tube; and 
a bezel comprising a securing base coupled to the second end of the adjustment housing, and an outer flange that is configured to be positioned over an aperture of a panel.

4. (Canceled)

5. (Currently amended) The accent lighting system of claim [[4]] 1, further comprising a coupling ring secured to the light source, wherein the sleeve secures to the coupling ring.

7. (Original) The accent lighting system of claim [[4]] 1, wherein the accent adapter assembly further comprises: a first lens disposed within the sleeve, wherein the accenting plate is disposed within the sleeve; and a second lens disposed within the adjustment housing.

9. (Original) The accent lighting system of claim [[4]] 1, wherein the first end of the adjustment housing is adjustably secured to the mounting tube.

10. (Original) The accent lighting system of claim [[4]] 1, wherein the adjustment housing includes a semi-spherical main body, and wherein the securing base of the bezel is pivotally secured to the semi-spherical main body.

13-20. (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T.E/            Examiner, Art Unit 2875    

/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875